Title: To John Adams from C. W. F. Dumas, 27 April 1782
From: Dumas, Charles William Frederic
To: Adams, John



La haie 27e Avr. 1782
Monsieur

Depuis votre Départ d’ici il ne s’est rien passé, sinon qu’hier la Province d’Hollde prit la Résolution d’une Missive à la Cour de Russie, pour décliner la Paix particuliere avec celle de Londres, laquelle Résolution a été communiquée aux Etats-Généraux hier, après quoi les Etats d’Hollde se séparerent pour jusqu’à Mercredi prochain.
Voici diverses Lettres qui m’ont été apportées de l’Auberge. J’ai offert d’en payer le Port. Mais l’Hôte m’a fait entendre que vous l’aviez chargé de le payer et de m’apporter les Lettres qui arriveroient pour vous.
Occupés, comme nous le sommes tous les deux à déménager, Je crois devoir ménager votre temps comme le mien, et par conséquent, être court.
Mr. Geyzelaer est parti pour Gorcum, voir Made. sa mere, qui est malade.
Je salue bien cordialement Mr. Thaxter; ma femme et ma fille font de-même, et vous présentent leurs respects avec celui, Monsieur, de Votre très-humble & très-obéissant serviteur

Dumas

